Citation Nr: 0837771	
Decision Date: 10/03/08    Archive Date: 11/10/08

DOCKET NO.  05-40 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for penile cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the benefits sought on appeal.  The 
veteran, who had active service from October 1981 to April 
1985, appealed this decision to the BVA and the case was 
referred to the Board for appellate review.


FINDING OF FACT

The veteran is not shown to have penile cancer that is 
causally or etiologically related to service.

CONCLUSION OF LAW

A penile cancer disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the appellant dated in October 2004 (properly furnished 
prior to the rating decision on appeal), and November 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although the November 2006 notice that 
discussed information as to percentage ratings and effective 
dates was provided after the original rating decision on 
appeal, the defect in timeliness is no more than harmless 
error given that the issue herein is denied (that is, no 
rating percentage or effective date is to be assigned).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (a notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits). 

Turning to the duty to assist, the RO also provided 
assistance to the veteran as required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c).  The RO obtained the 
veteran's service records and VA medical records.  The RO 
also attempted to obtain records from the Social Security 
Administration (SSA), but SSA indicated that none were 
available.  The veteran was informed of this by the RO in 
June 2008.   Finally, the veteran has submitted his own 
evidence to assert that his penile cancer disorder is service 
connected.  Since there is no competent medical evidence 
between the veteran's current cancer and an incident of or 
finding recorded during active service, and because the post-
service medical reports do not tend to link the current 
disability to service, the Board finds that an examination to 
determine the etiology of the veteran's claimed disability is 
not required.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
assist the veteran.

The veteran and his service representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and has 
not identified any error or deficiency in the accomplishment 
of the duty to notify or duty to assist.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  The Board concludes that 
all relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

The veteran seeks service connection for a penile cancer 
disorder.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as a 
malignant tumor, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical evidence shows that the veteran was treated in 
September 1993 by way of biopsies of lesions on his penis.  
The pathology report for one biopsy states the diagnosis as 
"squamous intraepithelial neoplasia (Sin III; in situ 
carcinoma, Bowen's disease, or erythroplasia of Queyrat)."  
This is the only diagnosis that mentions the veteran may have 
cancer.  Otherwise, the medical records reveal the veteran 
has suffered from genital warts (October 2004) and 4 lesions 
of papillary squamous neoplasia and one lesion of mildly 
atypical epithelial hyperplasia suggestive of papiloma. (July 
2004).  While it is not clear to the Board that the one 
September 2003 biopsy confirmed the veteran had penile 
cancer, finding no other evidence to the contrary, the Board 
accepts, for purposes only of this decision, that the veteran 
has a penile cancer disorder.  The remaining questions are 
whether the veteran has established by medical or lay 
evidence the inservice incurrence or aggravation of an injury 
or disease, and whether there is competent medical evidence 
which relates the penile disorder to a service connected 
incident.

The service records do not contain any evidence of 
complaints, treatment, or diagnosis of any penile cancer 
disorder.  The medical service records disclose that on one 
occasion, in July 1984, the veteran was treated for what is 
commonly called "crabs" but this condition never arose 
again while he was in service, nor is there any medical 
evidence that has connected the veteran's current penile 
cancer to this event or any other event contained in the 
records.  In addition, there has been no medical evidence 
that the penile cancer disorder arose within one year after 
his discharge.  Therefore, the Board holds that the disorder 
did not manifest itself during service nor may it presumed to 
have manifested during service absent any evidence of 
manifestation within one year after separation.

The veteran, however, argues that in service exposure to 
ionizing radiation and/or arsenic resulted in his penile 
cancer disorder.  The Board turns first to the ionizing 
radiation assertion.  Service connection for a disability 
that is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are certain types of cancer that are presumptively 
service connected specific to a "radiation-exposed 
veteran."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
This method of establishing service connection does not apply 
to this veteran since the applicable regulations identify a 
"radiation-exposed veteran," as defined by 38 C.F.R. 
§ 3.309 (d) (3), as a veteran whose service (including that 
as a prisoner of war) placed him at certain designated sites; 
the record does not show that the veteran was present at any 
of those areas.  The second method is to establish that he 
suffers from a "radiogenic disease" which is presumed 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The veteran states that as a weapon specialist, he was 
"routinely" exposed to nuclear weapons while stationed in 
Europe and to weapons guidance systems at a base located in 
Utah.  Further, he was advised to be aware of the potential 
for developing cancer due to his work related duties.  Other 
than the veteran's general statements, there is no evidence 
that corroborates that the veteran was exposed to ionizing 
radiation.  While the service records, including service 
personnel records, confirm that the veteran was a weapons 
specialist, there is no evidence in the record that the 
veteran was exposed to any ionizing radiation or the level of 
exposure the veteran incurred.  Specifically, the veteran's 
DD Form 214 or personnel records do not reference ionizing 
radiation exposure, or that his duties as a weapons 
specialist exposed him to ionizing radiation.  The medical 
records also do not indicate exposure through treatment or 
testing.  The record does not contain DD Form 1141, or the 
Record of Occupational Exposure to Ionizing Radiation.  The 
Board notes that the RO specifically requested DD Form 1141 
or any other records of exposure to radiation and the 
Department of Defense replied that there are no such records.

38 C.F.R. § 3.311 (a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service. Absent such evidence, the 
Board therefore finds that the veteran has not established 
service connection by way of a radiogenic disease, 38 C.F.R. 
§ 3.311, or by way of proof of actual direct causation due to 
ionizing radiation exposure.  The Board therefore concludes 
that the veteran has failed to establish that his penile 
cancer was caused by ionizing radiation.

Concerning arsenic as the causation to his penile cancer 
disorder, the veteran contends that he was exposed to this 
substance in the drinking water and has submitted four 
reports that either predate his service (one report dated 
October 1971) or two years after he left service (August 
1987, October 1987, and a third report where, other than the 
year, the date is not clear).  The Board also notes the 1971 
report does not measure arsenic levels and the October 1987 
report at that time demonstrates the water was at a level 
considered safe for human consumption.  Notwithstanding what 
the reports disclose, the veteran does not demonstrate that 
these reports are probative to the issues.  As noted, no 
report establishes the level of arsenic in the water while 
the veteran was in service.  Besides that, he also does not 
demonstrate that he was on active duty at any time in the 
area apparently covered by the report, Everett, Washington, 
nor has he established by competent medical evidence that 
arsenic exposure during service was the cause of his penile 
cancer.

The Board therefore finds that the veteran's evidence does 
not create at least a reasonable doubt as to whether the 
veteran's penile cancer disorder actually had its origins in 
service or within one year of separation from service.  No 
medical care provider at the time of service or since the 
veteran's discharge related or connected the veteran's penile 
cancer disorder to ionizing radiation exposure, arsenic, or 
any other service related cause.  The Board also notes that 
following service separation, the record is devoid of medical 
treatment for cancer problems until decades after service 
separation.  This fact weighs against service connection.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).   With regard to 
etiology, the Board recognizes that VA treatment records 
dated in December 2004 comment that the veteran's carcinoma 
of the penis in situ (Bowen's disease) might be a rare 
familial variant, given that his father also had such 
condition.  This opinion as to etiology does not support the 
veteran's claim nor is it otherwise contradicted in the 
record.  Following a careful review of the record, the Board 
finds that the most competent and probative medical evidence 
does not show that his penile cancer disorder had its onset 
in service and is not shown to be causally or etiologically 
related to service in any way.  Therefore, the Board 
concludes that the medical evidence is against the claim for 
service connection for a penile cancer disorder.

The veteran's subjective belief that his penile cancer 
originated in service is insufficient to establish a 
connection.  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical evidence do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability, and a 
determination of the origins of a specific disorder).  The 
Board thus finds that the veteran, a layperson without 
medical training, is not qualified to render a medical 
opinion regarding the etiology of his disorder.

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of a letter from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107 (a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease, or event in service.  Accordingly, the 
Board concludes that service connection for a penile cancer 
disorder is not established in the absence of competent 
medical evidence demonstrating a relationship between the 
current disorder and service. 


ORDER

Service connection for penile cancer is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


